Case 3:19-cv-01859-CAB-WVG Document 40-1 Filed 01/02/20 PageID.1333 Page 1 of 3




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
        JOHN A. YACOVELLE, Cal. Bar No. 131781
    3         jyacovelle@sheppardmullin.com
        MARISA B. MILLER, Cal. Bar No. 270860
    4         mmiller@sheppardmullin.com
        KRISTIN P. HOUSH, Cal. Bar No. 286651
    5         khoush@sheppardmullin.com
        JESSE SALEN, Cal. Bar No. 292043
    6         jsalen@sheppardmullin.com
        12275 El Camino Real, Suite 200
    7   San Diego, California 92130-4092
        Telephone: 858.720.8900
    8   Facsimile: 858.509.3691
    9 Attorneys for Defendants/Counter-Claimant
      CALIFORNIA EXTRACTION
   10 VENTURES, INC.; STEPHEN COREY
   11                                  UNITED STATES DISTRICT COURT
   12                             SOUTHERN DISTRICT OF CALIFORNIA
   13
   14 JAVO BEVERAGE CO., INC.,                       Case No. 3:19-CV-01859-CAB-WVG
   15                     Plaintiff,                 DECLARATION OF WEN ENG IN
                                                     SUPPORT OF CALIFORNIA
   16            v.                                  EXTRACTION VENTURES, INC.’S
                                                     MOTION FOR LEAVE TO FILE
   17 CALIFORNIA EXTRACTION                          DOCUMENTS UNDER SEAL
      VENTURES, INC. AND STEPHEN
   18 COREY,
                                                     The Hon. Cathy Ann Bencivengo
   19                     Defendants.
                                                     Complaint Filed: September 26, 2019
   20 CALIFORNIA EXTRACTION                          Trial Date: TBD
      VENTURES, INC.,
   21
               Counter-Claimant,
   22
          v.
   23
      JAVO BEVERAGE CO., INC.,
   24
               Counterclaim-Defendant.
   25
   26
   27
   28

                                                   -1-           Case No. 3:19-CV-01859-CAB-WVG
        SMRH:4841-0520-1072.1
Case 3:19-cv-01859-CAB-WVG Document 40-1 Filed 01/02/20 PageID.1334 Page 2 of 3




    1                                 DECLARATION OF WEN ENG
    2            I, Wen Eng, declare as follows:
    3            1.       I am an employee of California Extraction Ventures, Inc. (“CEV”). I
    4 submit this declaration in support of Defendants California Extraction Ventures, Inc.
    5 and Stephen Corey’s (“Defendants”) Motion For Leave To File Documents Under
    6 Seal. If called as a witness, I could and would competently testify to all facts within
    7 my personal knowledge except where stated upon information and belief.
    8            2.       I have various roles at CEV, one of which is the oversight of CEV’s
    9 extraction process. I am responsible for determining the parameters of that process,
   10 which I call “process engineering.” In addition, I maintain certain confidential
   11 financial documents regarding CEV’s valuation and equity ownership of CEV’s
   12 shareholders (the “Financial Information”).
   13            3.       The parameters of CEV’s extraction process are confidential. I manage
   14 and control access to that information, which is password-protected and maintained
   15 in a secure environment on an enterprise cloud system. There are only three
   16 employees at CEV who can access this information.
   17            4.       Physical access to CEV’s facility, where CEV’s extraction equipment
   18 resides, is also restricted. Employees can access the facility with individual
   19 electronic badges, which allow CEV to restrict access by individual and monitor
   20 their access over time. In addition, CEV has restricted key access for sensitive areas
   21 of the fain cility. CEV also has site surveillance with multiple internal and external
   22 cameras attached to dual video management systems.
   23            5.       The parameters of CEV’s extraction process are valuable to
   24 Defendants. Public disclosure of these parameters could allow CEV’s competitors,
   25 including Javo Beverage Co., Inc. (“Javo”), to gain access to its highly confidential
   26 and commercially sensitive business information and unfairly compete with CEV to
   27 the detriment of Defendants.
   28

                                                     -2-             Case No. 3:19-CV-01859-CAB-WVG
        SMRH:4841-0520-1072.1
Case 3:19-cv-01859-CAB-WVG Document 40-1 Filed 01/02/20 PageID.1335 Page 3 of 3




    1            6.       Like CEV's process parameters, the Financial Information is
   2 confidential. Access to the Financial Information is restricted to two people at CEV,
   3 including myself. The Financial Information is password-protected and maintained
   4 in a secure environment on an enterprise cloud system.
   5             7.       I have reviewed the information in my declaration that Defendants seek
   6 leave to file under seal. I have confirmed that the material that Defendants seek to
   7 seal reveals highly confidential and commercially sensitive information regarding
   8 CEV' s proprietary process, valuation, and equity ownership.
   9             8.       Information designated as "Outside Attorneys' Eyes Only" or "OAEO"
  10 is necessary to protect that information from disclosure to Javo. As a competitor,
  11 J avo could and would use this proprietary and sensitive business information to
  12 unfairly compete with CEV.
  13
  14             I declare under penalty of perjury under the laws of the United States of
  15 America that the foregoing is true and correct.
  16             Executed on this 2nd day of January, 2020, at Saratoga, California.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     -3-             Case No. 3:19-CV-01859-CAB-WVG
        SMRH:4841-0520-1072.1
